PRIVATE PLACEMENT PURCHASE AGREEMENT

GSEP 2004 Realty Corp.
c/o Goldman, Sachs & Co.
One New York Plaza
New York, New York 10004

Attention:

Ladies and Gentlemen:

1.     Certain Representations; Opinions of Counsel

  (a) The Taubman Realty Group Limited Partnership (the “Company”) and Taubman
Centers, Inc., the managing general partner of the Company (“TCO”), represent
and warrant to the undersigned (“Subscriber”) as follows:


    (i) TCO has made with the Securities and Exchange Commission (“SEC”) all
filings required to be made by it (the “SEC Reports”). Since May 6, 2004, the
Company has not been, and is not, required to file any reports with the SEC. The
SEC Reports were prepared and filed in compliance with the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or the Securities Act of 1933, as
amended (the “Securities Act”), as applicable, and the rules and regulations
promulgated by the SEC thereunder, and did not, as of their respective dates,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. The financial
statements and the interim financial statements of TCO included in the SEC
Reports were prepared in accordance with generally accepted accounting
principles (except as may be indicated in the notes thereto) and fairly
presented the financial condition and results of operations of TCO and its
subsidiaries as at the dates thereof and for the periods then ended, subject, in
the case of the interim financial statements, to normal year-end adjustments and
any other adjustments described therein;


    (ii) there has been no material adverse change in or affecting the business,
assets or financial condition of the Company since the most recent such filing;


    (iii) the Company and TCO have all requisite corporate and limited
partnership authority and power to execute and deliver this Private Placement
Purchase Agreement, the Registration Agreement (as hereinafter defined), the
Certificate with Respect to Tax Matters of even date herewith executed and
delivered by the Company, and the Designation, Distribution, Redemption,
Exchange, and Consent Provisions with Respect to the 8.20% Series F Cumulative
Redeemable Preferred Equity of the Company (collectively, the “Transaction
Documents”) and to consummate the transactions contemplated thereby. The
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby have been duly and validly authorized by all
requisite corporate or limited partnership action on the part of the Company and
TCO, and no other proceedings on the part of the Company or TCO are necessary to
authorize the Transaction Documents or to consummate the transactions
contemplated hereby. The Transaction Documents have been duly and validly
executed and delivered by the Company and TCO. The Transaction Documents
constitute valid and binding obligations of the Company and TCO, enforceable in
accordance with their terms;


    (iv) neither the execution, delivery nor performance of the Transaction
Documents by the Company or TCO will conflict with, result in a default, right
to accelerate or loss of rights under, or result in the creation of any lien,
charge or encumbrance pursuant to, any provision of the Company’s or TCO’s
organizational documents or any franchise, mortgage, deed of trust, lease,
license, agreement, understanding, law, rule or regulation or any order,
judgement or decree to which the Company or TCO is a party or by which the
Company or TCO may be bound or affected;


--------------------------------------------------------------------------------

    (v) the 2004 financial statements of the Company and TCO, including the
notes thereto, and supporting schedules have been prepared in conformity with
GAAP applied on a consistent basis (except as otherwise noted therein) and
present fairly the financial position of the Company and TCO as of the dates
indicated and the results of its operations for the periods shown;


    (vi) there is no action, suit, proceeding or investigation pending or, to
the Company’s or TCO’s knowledge, currently threatened against the Company or
TCO that questions the validity of any of the Transaction Documents or the
issuance of the Parity Preferred Equity (as defined below), or the right of the
Company or TCO to enter into any of the Transaction Documents or to consummate
the transactions contemplated thereby or that could reasonably be expected to
interfere with the ability of the Company or TCO to perform their obligations
thereunder;


    (vii) the Equity (as defined below) when issued, sold and delivered by the
Company, shall be duly and validly issued and outstanding, fully paid, and
non-assessable and will be free of any liens, claims, security interests,
encumbrances, restrictions or rights of third parties of any kind (collectively,
“Encumbrances”). The Shares (as defined below) when issued in redemption of the
Equity, shall be duly and valued issued and outstanding, fully paid, and
non-assessable and will be free of any Encumbrances;


    (viii) a true and complete copy of the Company’s Partnership Agreement is
set forth as Exhibit A hereto. There are no equity interests in the Company
authorized, issued or outstanding that rank senior to the Equity with respect to
liquidation, winding up, dividends or distributions other than the Series A
Preferred Equity, and there are no interests in the Company authorized, issued
or outstanding that rank on a parity with the Equity other than the Series C
Preferred Equity, and Series D Preferred Equity. There are no equity interests
in TCO authorized, issued or outstanding that rank senior to the Shares with
respect to liquidation, winding up, dividends or distributions, and there are no
equity interests in TCO authorized, issued or outstanding that rank on a parity
with the Shares other than the Series A Preferred Stock of TCO, the Series B
Preferred Stock of TCO, the Series C Preferred Stock of TCO, and the Series D
Preferred Stock of TCO, and TCO will not authorize, create or issue any such
senior equity interests without the prior written consent of Subscriber;


    (ix) the foregoing representations and warranties will continue to be true
and correct on the Closing Date (as defined below); and


    (x) neither the Company nor TCO will issue, to any one other than
Subscriber, any additional Equity or Shares without the prior written consent of
Subscriber.


    (xi) the Company is responsible for a commission to Goldman, Sachs & Co.
pursuant to a separate agreement.


  (b) The Company will make the tax and securities representations set forth on
Exhibit B on the Closing Date.


  (c) Counsel to the Company and TCO is concurrently herewith rendering an
opinion to Subscriber attached hereto as Exhibit C.


2.     Sale of Equity

  (a) The Company hereby agrees to sell to Subscriber, and Subscriber hereby
agrees to purchase from the Company, $30,000,000 of Series F Preferred Equity of
the Company (the “Equity”). The purchase price of the Equity is $30,000,000, and
is payable in cash at the Closing (as defined below).


  (b) The sale and purchase of the Equity (the “Closing”) shall take place at
the offices of Subscriber on May 27, 2004 (the “Closing Date”).



2

--------------------------------------------------------------------------------

  (c) On the Closing Date, Subscriber shall, if the condition set forth in
Section 2(d) below is satisfied on the Closing Date, pay to the Company by wire
transfer of immediately available funds the purchase price of the Equity
purchased by such Subscriber, against delivery to the Subscriber of each of the
documents set forth on Schedule A attached hereto.


  (d) It shall be a condition to the Closing that the Company’s and TCO’s
representations and warranties hereunder continue to be true and correct.


3.     Registration

  (a) TCO will file a registration statement with respect to the Series F
Preferred Stock to be issued upon exchange of the Equity (the “Shares”), in
accordance with the Registration Rights Agreement attached hereto as Exhibit D
(the “Registration Agreement”), which is being executed and delivered
simultaneously herewith.


4.     Covenants of the Company and TCO

  (a) TCO shall amend its articles of incorporation by filing series designation
creating the Series F Preferred Stock authorizing the number of shares of Series
F Preferred Stock constituting a series in an amount of 300,000 shares.
Thereafter, subject to the Second Amendment and Restatement of Agreement of
Limited Partnership of the Company, as amended, including the Designation,
Redemption, Exchange, and Voting Provisions with Respect to the Series F
Preferred Equity (the “Partnership Agreement”), the holders of the Equity will
be able to convert $100 in liquidation value of the Equity for one share of
Series F Preferred Stock, it being understood that the aggregate amount in
liquidation value of the equity as of the date of the Closing shall be
$30,000,000.


  (b) Upon TCO’s receipt and review of Subscriber’s request, written
representations from the Subscriber and the advice of legal counsel that
Subscriber is a “Look Through Entity” (as such term is defined in TCO’s Restated
Articles of Incorporation (the “Articles”)), TCO will use all reasonable
commercial efforts to grant Subscriber the exceptions set forth in Article III,
Section 2, subsection (d), Item (viii) of the Articles, thereby permitting
Subscriber’s ownership, direct or indirect, of the outstanding shares of TCO’s
capital stock to be in an amount up to but not exceeding 9.9% of the value of
all the outstanding shares of capital stock of the Corporation.


  (c) TCO will, upon the Subscriber’s request, increase the number of authorized
shares of Series F Preferred Stock to protect the Subscriber’s conversion
rights.


5.     Subscriber’s Representations.

  (a) Subscriber represents and warrants that it is purchasing the Equity solely
for investment, solely for its own account and not with a view to or for the
resale or distribution thereof except as permitted under the Registration
Agreement or as otherwise permitted under applicable law, including the
Securities Act of 1933, as amended (the “Securities Act”).


  (b) Subscriber understands that it may sell or otherwise transfer the Equity
or the shares issuable on conversion of the Equity only if such transaction is
duly registered under the Securities Act, or if Subscriber shall have received
the favorable opinion of counsel to Subscriber, which opinion shall be
reasonably satisfactory to counsel to the Company, to the effect that such sale
or other transfer may be made in the absence of registration under the
Securities Act, and registration or qualification in every applicable state.
Subscriber realizes that the Equity is not a liquid investment. Subscriber has
the knowledge and experience to evaluate the Company and the risks and merits
relating thereto.



3

--------------------------------------------------------------------------------

  (c) Subscriber represents and warrants that Subscriber is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated
pursuant to the Securities Act, and shall be such on the date any Equity is
issued to Subscriber; Subscriber acknowledges that Subscriber is able to bear
the economic risk of losing Subscriber’s entire investment in the Equity and
understands that an investment in the Company involves substantial risks;
Subscriber has the power and authority to enter into this Agreement, and the
execution and delivery of, and performance under this Agreement, shall not
conflict with any rule, regulation, judgement or agreement applicable to
Subscriber. Subscriber has had the opportunity to discuss the Company’s affairs
with the Company’s officers.


  (d) Subscriber represents and warrants that it is not a “flow-through entity”
within the meaning of Treasury Regulations § 1.7704.1(h)(1)(3).


6.     Execution of Partnership Agreement

  By executing this Private Placement Purchase Agreement, Subscriber agrees to
be bound by and subject to the terms of the Partnership Agreement as if a
signatory thereto.


7.     Miscellaneous

  This Agreement may not be changed or terminated except by written agreement of
both parties. It shall be binding on the parties and on their permitted assigns.
It sets forth all agreements of the parties, and may be signed in counterparts.


  This Agreement shall be governed by, and construed in accordance with, the
laws of New York without regard to conflicts of law principles thereof. The
federal and state courts sitting in New York, New York shall have exclusive
jurisdiction over all matters relating to this Agreement.


  All notices, requests, service of process, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered (i) on the date personally delivered or (ii) one day after properly
sent by recognized overnight courier, addressed to the respective parties at
their address set forth in this Agreement or (iii) on the day transmitted by
facsimile so long as a confirmation copy is simultaneously forwarded by
recognized overnight courier, in each case addressed to the respective parties
at their address set forth in this Agreement. Either party hereto may designate
a different address by providing written notice of such new address to the other
party hereto as provided above.



[SIGNATURES ON NEXT PAGE]


4

--------------------------------------------------------------------------------

Dated: May 27, 2004


                                                     THE TAUBMAN REALTY GROUP
                                                     LIMITED PARTNERSHIP


                                                     By: /s/ Esther R. Blum
                                                              ___________________________________
                                                              Name: Esther R.
Blum
                                                              Title: Authorized
Signatory


                                                     TAUBMAN CENTERS, INC.


                                                     By: /s/ Esther R. Blum
                                                              ___________________________________
                                                              Name: Esther R.
Blum
                                                              Title: Sr. Vice
President, Controller
                                                                         and
Chief Accounting Officer
SUBSCRIBER

GSEP 2004 REALTY CORP.

By: /s/ Eric Lane
         ___________________________________

         Authorized Person


5

--------------------------------------------------------------------------------


SCHEDULE A


FUNDING DOCUMENTS

Private Placement Purchase Agreement

Registration Rights Agreement

Annex III to The Second Amendment and Restatement of Agreement of Limited
Partnership of The Taubman Realty Group Limited Partnership, Designation,
Distribution, Redemption, Exchange, and Consent Provisions with Respect to the
8.20% Series F Cumulative Redeemable Preferred Equity

Certificate with Respect to Tax Matters

Transfer Determination Letter

Letter Agreement regarding Distributions

Cross Receipt


6